ATTORNEY FOR APPELLANTS                                     ATTORNEYS FOR APPELLEES
James F. Groves                                             F. Joseph Jaskowiak
South Bend, Indiana                                         Lauren K. Kroeger
                                                            Merrillville, Indiana

                                                            Karl L. Mulvaney
                                                            Nana Quay-Smith
                                                            Indianapolis, Indiana


______________________________________________________________________________



                                    In the
                                                                                May 12 2015, 4:21 pm
                            Indiana Supreme Court
                               _________________________________

                                       No. 45S03-1505-PL-264

YTC DREAM HOMES, INC., ET AL.,
                                                            Appellants (Plaintiffs below),

                                                 v.

DIRECTBUY, INC., ET AL.,
                                                            Appellees (Defendants below).

                               _________________________________

                      Appeal from the Lake Superior Court, No. 45D01-1302-PL-21
                                  The Honorable John M. Sedia, Judge
                                _________________________________

       On Petition to Transfer from the Indiana Court of Appeals, No. 45A03-1312-PL-467
                             _________________________________

                                            May 12, 2015

Per Curiam.

        YTC Dream Homes, Inc. and several other franchisees (collectively, “YTC”) filed a
contract-related action against franchisor DirectBuy, Inc. and related parties (collectively,
“DirectBuy”) in Lake Superior Court. YTC, through its local counsel, filed a motion requesting
temporary—or pro hac vice—admission of five out-of-state attorneys (the “Attorneys”) to
represent YTC in the case. Each Attorney is licensed and in good standing in his or her
respective state, and each has participated in a related federal case involving some of the same
parties. None of the Attorneys has previously appeared by temporary admission in Indiana.
After the trial court initially granted YTC’s motion, DirectBuy objected, contending YTC’s
motion for the Attorneys’ admission “fails to comply with Rule 3 of the Indiana Rules for
Admission to the Bar and the Discipline of Attorneys . . . and also fails to comply with Lake
County Local Rule 45-TR3.1-5(C).”1 Appellees’ App. at 19.


          The trial court vacated its original order, held a hearing, and subsequently issued an order
denying YTC’s motion. The trial court concluded, in relevant part,
          There is no doubt that the five [Attorneys] are eminently qualified,
          knowledgeable[,] and have a high level of competence in the area of franchise
          law.
          ****
          [But there are] no less than seventeen licensed Indiana attorneys . . . that are
          members of the American Bar Association Forum on Franchising.
          ****
          Even assuming that the plaintiffs have shown good cause to admit these attorneys
          because of their specialized skills, the pro hac vice petitioner must overcome the
          presumption under Lake County Local Rule 5(C) that an attorney not licensed in
          Indiana is not permitted to practice before it. . . . [T]he Court is not persuaded
          that the plaintiffs cannot locate attorneys licensed in the State of Indiana that have
          expertise in the field of franchise law.

Appellants’ App. at 18 (Order ¶¶ 6, 8, 9).

1
    Indiana Admission and Discipline Rule 3(2)(a) provides in relevant part:
          Any court of the State of Indiana, in the exercise of discretion, may permit a member of
          the bar of another state . . . to appear in a particular case or proceeding, only if the court
          before which the attorney wishes to appear . . . determines that there is good cause for
          such appearance [and that other specific conditions are met].
Lake County Rule of Civil Procedure 5(C) provides:
          A person not a member of the Bar of the State of Indiana shall not generally be permitted
          to practice in the Civil Division of the Lake County Court System. The Court in its
          discretion may permit such counsel to appear only for a specifically limited purpose and
          time. Counsel’s Motion shall strictly comply with Admission and Discipline Rule 3, and
          disclose such purpose, time, and all other cases in which the attorney or members of the
          firm have been permitted to appear in the State of Indiana.
LR 45-TR3.1-5(C) (Feb. 2, 2015), available at: http://www.in.gov/judiciary/files/lake-local-rules.pdf.


                                                        2
       The trial court certified its order for interlocutory appeal, which the Court of Appeals
accepted. The Court of Appeals reversed the trial court’s order and remanded with instructions
that the trial court grant the Attorneys’ petitions for temporary admission. YTC Dream Homes,
Inc. v. DirectBuy, Inc., 18 N.E.3d 635 (Ind. Ct. App. 2014). DirectBuy petitioned this Court for
transfer, which we now grant. See Ind. Appellate Rule 58(A).


       As the trial court correctly recognized, “temporary admission of an out-of-state lawyer
pursuant to Admission and Discipline Rule 3(2) is within the discretion of the trial court.” State
ex rel. Indiana Supreme Court Disciplinary Comm’n v. Farmer, 978 N.E.2d 409, 414 (Ind. 2012)
(citing Matter of Fieger, 887 N.E.2d 87, 90 (Ind. 2008) (per curiam)). See Admis. Disc. R.
3(2)(a). We agree with the Court of Appeals’ conclusion that Local Rule 5(C) does not create a
presumption against pro hac vice admissions. YTC Dream Homes, 18 N.E.3d at 649. The local
rule cannot vitiate the trial court’s discretion to find good cause for temporary admission under
Admission and Discipline Rule 3(2).


       Accordingly, we reverse and remand to the trial court with instructions to determine,
without restriction by local rule and within the discretion granted by Indiana Admission and
Discipline Rule 3(2), whether good cause exists for the admission of the Attorneys.           We
summarily affirm that part of the Court of Appeals opinion addressing the meaning of the “good
cause” requirements of Admission and Discipline Rule 3(2). See App. R. 58(A)(2).


All Justices concur.




                                                3